Order, Supreme Court, New York County, entered June 24, 1980, which granted plaintiff’s motion for temporary exclusive possession of the marital home, affirmed, without costs. The only issue of substance on this appeal is the question of the temporary exclusive possession of the marital home pending a trial. As we have many times indicated, the best solution is an expedited trial at which time the court may review all of the evidence and see the witnesses and make a more informed determination. (Johnson v Johnson, 73 AD2d 860; Richter v Richter, 70 AD2d 869.) The solution suggested by the dissent would merely postpone reaching the merits. Concur — Kupferman, J. P., Carro, Lupiano and Fein, JJ.